Name: Commission Regulation (EU) NoÃ 969/2010 of 27Ã October 2010 on the issue of licences for importing rice under the tariff quotas opened for the October 2010 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  agricultural activity
 Date Published: nan

 28.10.2010 EN Official Journal of the European Union L 282/36 COMMISSION REGULATION (EU) No 969/2010 of 27 October 2010 on the issue of licences for importing rice under the tariff quotas opened for the October 2010 subperiod by Regulation (EC) No 327/98 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3) opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to that Regulation. (2) October is the only subperiod for the quota with order number 09.4138 laid down in Article 1(1)(a) of Regulation (EC) No 327/98. This quota comprises the balance of the unused quantities from the quotas with order numbers 09.4127-09.4128-09.4129-09.4130 in the previous subperiod. October is the last subperiod for the quotas with order numbers 09.4148 and 09.4168 laid down in Article 1(1)(b) and (e) of Regulation (EC) No 327/98, which comprise the balance of the unused quantities from the previous subperiod. (3) The notifications presented under Article 8(a) of Regulation (EC) No 327/98 show that, for the quotas with order number 09.4138 and 09.4148 the applications lodged in the first 10 working days of October 2010 under Article 4(1) of that Regulation cover a quantity greater than that available. The extent to which licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested. (4) The final percentage take-up for 2010 of each quota provided for by Regulation (EC) No 327/98 should also be made known. (5) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order number 09.4138 and 09.4148 as referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of October 2010, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The final percentage take-up for 2010 of each quota provided for by Regulation (EC) No 327/98 is given in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the October 2010 subperiod under Regulation (EC) No 327/98 and final percentage take-ups for 2010: (a) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2010 subperiod Final percentage take-up of the quota for 2010 United States of America 09.4127 96,77 % Thailand 09.4128 90,36 % Australia 09.4129 52,94 % Other origins 09.4130 100 % All countries 09.4138 3,216100 % 100 % (b) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2010 subperiod Final percentage take-up of the quota for 2010 All countries 09.4148 33,333333 % 100 % (c) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98: Origin Order number Final percentage take-up of the quota for 2010 Thailand 09.4149 37,90 % Australia 09.4150 0 % Guyana 09.4152 0,78 % United States of America 09.4153 54,87 % Other origins 09.4154 100 % (d) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Order number Final percentage take-up of the quota for 2010 Thailand 09.4112 100 % United States of America 09.4116 100 % India 09.4117 100 % Pakistan 09.4118 100 % Other origins 09.4119 100 % All countries 09.4166 100 % (e) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(e) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2010 subperiod Final percentage take-up of the quota for 2010 All countries 09.4168  (1) 100 % (1) No quantity remaining available for this subperiod.